FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                           JUNE 24, 2021
                                                                     STATE OF NORTH DAKOTA



                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                   2021 ND 113

In the Interest of C.G., a child

Stephanie Morse, L.M.S.W., Buffalo
Bridges Human Service Zone,                           Petitioner and Appellee
      v.
C.G., child;                                                     Respondent
      and
R.M., father; B.G., mother;                       Respondents and Appellants



                                   No. 20210132



In the Interest of K.K., a child

Stephanie Morse, L.M.S.W., Buffalo
Bridges Human Service Zone,                           Petitioner and Appellee
      v.
K.K., child; B.K., father;                                      Respondents
      and
B.G., mother;                                      Respondent and Appellant



                                   No. 20210133

Appeal from the Juvenile Court of Barnes County, Southeast Judicial District,
the Honorable Jay A. Schmitz, Judge.

AFFIRMED.
Per Curiam.

Tonya Duffy, State’s Attorney, Valley City, N.D., for petitioner and appellee;
submitted on brief.

Ashley K. Schell, Williston, N.D., for respondent and appellant B.G.; submitted
on brief.

Leah R. Carlson, West Fargo, N.D., for respondent and appellant R.M.;
submitted on brief.
                     Interest of C.G. & Interest of K.K.
                         Nos. 20210132 & 20210133

Per Curiam.

[¶1] B.G. and R.M. appeal from a juvenile court order terminating their
parental rights to C.G. and K.K. B.G. is C.G.’s and K.K.’s mother. R.M. is C.G.’s
father. After hearings in February and March 2021, the juvenile court found
the children were deprived, the deprivation was likely to continue, and the
children had been in foster care for at least 450 out of the previous 660 nights.
N.D.C.C. §§ 27-20-44(1)(c)(1) and (2). The court also found that R.M.
abandoned C.G. N.D.C.C. § 27-20-44(1)(a). The court terminated B.G.’s and
R.M.’s parental rights.

[¶2] On appeal, B.G. and R.M. argue the juvenile court erred by finding there
was clear and convincing evidence to terminate their parental rights. After
reviewing the record, we conclude the court’s findings are supported by clear
and convincing evidence and are not clearly erroneous. We conclude the court
did not abuse its discretion in terminating B.G.’s and R.M.’s parental rights.
We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1